DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because:
The device is labeled “22” on Figs 5A and 6A when the rest of the drawings are labeled “26” (Figs 5A-5D and 6A-6D).
The reference character “324” is missing from the specification (Fig 9).
The figures lack durable, black, sufficiently dense and dark, uniformly thick and well-defined, lines and strokes.  The figures also are not ordinarily drawn with the aid of drafting instruments since the figures are photographs and 3D renders (Figs 2, 11A, and 11B).  It is noted that photographs are only allowed where it is impossible to present in a drawing what is to be shown (for instance, crystalline structures).  See MPEP 1825 which cites PCT Rule 11.13(a), (c), and (f).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 
Specification
The disclosure is objected to because of the following informalities: 
Reference character “28” is labeled as the head strap and scent diffusion aperture (paragraph 0065) when the scent diffusion aperture should labeled as “38” (paragraph 0064).
Reference character “34a” is labeled as the transverse framework (paragraph 0066) and reference character “34b” is labeled as the longitudinal framework (paragraph 0066).  It is noted these labels are reversed.
Appropriate correction is required.
Claim Objections
Claim 15 is objected to because of the following informalities:  
The phrase “a scent to the user-facing chamber” should be changed to --the scent to a user-facing chamber-- since this is referring back to the scent mentioned in Claim 1 and since this is the first time a “user-facing chamber” is mentioned (Claim 15, Line 2).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 states “a scent pod clip” and “the scent pod clips” (Lines 1 and 3).  There is insufficient antecedent basis for this limitation in the claim.  It appears the applicant was trying to say “scent pod clips”.  However, it is unclear how many scent pod clips are being claimed.  Therefore, the number of scent pod clips cannot be determined.  For examination purposes, the claim limitation will be interpreted as “scent pod clips”.
Claim 13 states “the face mask of claim 1” (Line 1).  There is insufficient antecedent basis for this limitation in the claim.  It appears the applicant was trying to say “the face mask of Claim 12”.  However, since the face mask is not positively claimed in Claim 1, it is unclear which face mask this is referring to.  Therefore, the identity of the face mask cannot be determined.  For examination purposes, the claim limitation will be interpreted as Claim 13 is dependent off of Claim 12 and is referring to the face mask of Claim 12.  Similar dependency and antecedent basis issues are found on Claims 14-19.  Therefore, similar rejections are applied to Claims 14-19 and for examination purposes, the claim limitations will be interpreted as Claims 14-19 are dependent off of Claim 12 and is referring to the face mask of Claim 12.
Claim 19 states “the scent pod is synchronized with a mobile device application” (Lines 1-2).  This statement is indefinite because it is unclear how the scent pod can be in sync with the mobile device application when no electronics or sensors are involved.  It appears the applicant 
Claim 20 states “the mobile device application” (Line 1).  The scope of the claimed subject matter is unclear due to inconsistencies in its dependency with Claim 19.  In Claim 19, the face mask and the scent pod are being positively claimed while the mobile device application is not.  The scent pod only needs to be synchronized with a mobile device application.  However, in Claim 20, the combination of the face mask and mobile device application appear to be positively claimed since more details about the mobile device application are present.  Thus, there is an inconsistency regarding whether or not the mobile device application is being positively claimed in Claim 20.  For examination purposes, the claim limitation will be interpreted as the mobile device application is being positively claimed in Claims 19 and 20.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-9, 11-16, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brannon (US 5,538,013).
Regarding Claim 1, Brannon discloses a scent pod (apparatus of Fig 5; apparatus of Figs 6-9) for attaching to a face mask (apparatus of Fig 5 is part of 10, Figs 1, 2, and 5; apparatus of Figs 8-9 are part of mask 10, Figs 1, 2, 8, and 9), the scent pod including: a scented body (38, Fig 5; 62, Figs 8-9) for providing a scent to the user (38 is scented portion, Fig 5; 62 is scented portion, Figs 8-9); and a scent body holder (36 and adhesive on both sides of 36, Fig 5; 36 is secured on inside surface 14 of body by thin layer adhesive, Column 3, Lines 30-50; 60 and securing means to mask, Figs 8-9) including: a body coupler (36, Fig 5; 64 and 66, Figs 8-9; 64 and 66 are part of 60, Figs 8-9) for holding the scented body (38 is detachably secured to base portion 36 by adhesive means, Column 3, Lines 30-50; 64 and 66 hold 62 via the space between 64 and 66 and via 72 and 74, Figs 8-9); and a mask coupler (adhesive means on 36, Fig 5; securing means on 60, Column 4, Lines 20-25) for securing the scent body holder to the face mask (36 is secured on inside surface 14 of body by thin layer adhesive, Column 3, Lines 30-50; securing means on 60, Column 4, Lines 20-25).
Regarding Claim 2, Brannon discloses the scent is any one or more of orange (scent of orange, Column 3, Lines 15-20).

Regarding Claim 6, Brannon discloses the scented body is shaped to correspond to an inner compartment of the body coupler (64 and 66 hold 62 via the space between 64 and 66 and via 72 and 74, Figs 8-9).
Regarding Claim 7, Brannon discloses the body coupler includes a scent pod clip (60 is a clip, Figs 8-9) for holding the scented body within the scent body holder (60 holds 62 in place, Figs 8-9), and wherein the scent pod clip includes a retention arm (66, Figs 8-9) that transversely extends from the scent pod clip (66 extends from 64 which is part of 60, Figs 8-9) to pass around the scented body when the scented body is positioned within the body coupler (66 is passing around 62 by encapsulating the bottom of 66, Figs 8-9).
Regarding Claim 8, Brannon discloses the scented body is secured around the body coupler (38 is secured around or near 36, Fig 5; 38 is detachably secured to base portion 36 by adhesive means, Column 3, Lines 30-50), and wherein the scented body is shaped to correspond to an outer surface of the body coupler (shape of 38 corresponds to the outer surface of 36 as both share a similar size, Fig 5).
Regarding Claim 9, Brannon discloses the body coupler is offset from a support (66 is offset from 64 to provide a space in between, Figs 8-9) such that there is space for a back surface 
Regarding Claim 11, Brannon discloses a face mask (10, Figs 1-2) including the scent pod of claim 1 (See Rejection of Claim 1 above).
Regarding Claim 12, Brannon discloses a face mask (10, Figs 1-2; 10 combined with apparatus of Figs 6-7) including: a support (12, Figs 1-2; air-permeable body 12 is a foam rubber shell or, alternatively, a porous plastic durable light weight shell and a heavy cotton or polyfiber cover stretched over the shell, Column 2, Lines 40-55) for attaching to a user's face (12 attaches to user’s face, Figs 1-2); and a scent pod (32, Figs 1-2; 54, Figs 6-7) for providing a scent (32 is a scented member, Figs 1-2; 54 is a scented member, Figs 6-7), wherein the scent pod is attached to the support (32 is mounted on the inner surface 14, detachably secured by adhesive or VELCRO, Column 3, Lines 5-15; 54 is attached to mask via 52, Figs 6-7).
Regarding Claim 13, Brannon discloses the scent pod provides the scent to an internal chamber of the face mask (scented member is capable of generating any one of a number of distinctive scents within the mask enclosure, Column 3, Lines 15-25).
Regarding Claim 14, Brannon discloses the scent pod is positioned between the support and an air filter (54 is positioned between the body of mask and 52 which acts like an air filter, Figs 6-7; 52 is constructed of either a light-weight air permeable foam or cloth like material, Column 4, Lines 1-15; the presence of the foam or cloth and being air permeable makes it an air filter).
Regarding Claim 15, Brannon discloses the scent pod includes a scented body (body of 54, Figs 6-7) for providing a scent to the user-facing chamber of the face mask (scented member 
Regarding Claim 16, Brannon discloses the scent pod is attached to an inner surface of the support (32 is mounted on the inner surface 14, detachably secured by adhesive or VELCRO, Column 3, Lines 5-15).
Regarding Claim 21, Brannon discloses the scent pod causes an increase in respiratory performance compared to respiratory performance without the scent pod (scents block out unpleasant odors which exist outside of mask and are associated with unpleasant task to be performed, Column 3, Lines 15-25; the presence of a scent pod with a scent that is preferred by the user would improve the respiratory performance of the user in a sense that they would be more active or breathe easier in a scented environment as compared to an unscented environment with unpleasant odors).
Claims 1 and 4 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Metzger et al. (US 2016/0174694).
Regarding Claim 1, Metzger discloses a scent pod (apparatus of Fig 1 including the aromatic 7, Figs 1 and 1B) capable of attaching to a face mask (Intended Use: the face mask is not positively claimed; 1 can be attached to a face mask via looping the strap 12 around the straps of a generic face mask and attaching the strap pegs with the strap holes), the scent pod including: a scented body (7, Fig 1B) for providing a scent to the user (7 is the aromatic, Fig 1B); and a scent body holder (apparatus of Fig 1) including: a body coupler (1, Fig 1B) for holding the scented body (1 holds 7, Fig 1B); and a mask coupler (strap pegs and holes, Fig 1) for securing the scent body holder to the face mask (Intended Use: the face mask is not positively claimed; 1 can be attached and secured to a face mask via looping the strap 12 around the straps 
Regarding Claim 4, Metzger discloses the mask coupler is spaced (strap pegs and holes are spaced from 1 via portions of straps, Fig 1) from the body coupler by a distance member (straps, Fig 1), and wherein the mask coupler includes a connecting peg (pegs on the strap that engages with holes, Fig 1) that engages with a connecting hole (holes on the strap that engages with pegs, Fig 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Brannon (US 5,538,013) alone.

Brannon fails to disclose a plurality of inwardly biased arms.
However, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to add an additional inwardly biased arm on the opposite side of the scented body to add further support and further prevent the accidental disengagement of the scented cartridge (Column 4, Lines 30-40) and a mere duplication by parts has no patentable significance unless a new and unexpected result is produced.  See MPEP 2144.04 Section VI.  Sub-section B.  Having an additional arm on the other side of the scented cartridge would not change the operation of the device and would only work to further support its intended goal of preventing a disengagement of the cartridge.
Regarding Claim 10, Brannon discloses the claimed invention of Claim 1 above.  Brannon also discloses the body coupler includes a scent pod clip for holding the scented body to the body coupler, and wherein the scented body has a friction fit snap (74, Fig 9; 74 applies friction to 72, Fig 9) that clip to the scent pod clip (72 fits into 74, Fig 9) that are located on a side of the scented body (74 is located on one side of 62, Fig 9).
Brannon fails to disclose a pair of friction fit snaps and scent pod clips that are located on opposite sides of the scented body.
However, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to add an additional friction fit snap and scent pod clip on the opposite side of the scented body to add further support and further prevent the accidental disengagement of the scented cartridge (Column 4, Lines 30-40) and a mere duplication by parts 
Regarding Claim 17, Brannon discloses the claimed invention of Claim 12 above.  Brannon fails to disclose the scent pod is attached to a nose section of the support.
However, Brannon teaches the mask 10 could also be shaped so as to cover only the nose 18 since a user’s olfactory abilities are mostly limited to that respiratory organ (Column 2, Lines 55-60).  The implication behind this is that Brannon teaches the scent member 32 could be housed inside of a mask that only covers the nose of the user and thus, can be placed near the nose of the user.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to relocate the scent member 32 to be closer to the nose section of the support 12 of the mask, as taught by Brannon, since Brannon teaches the possibility of a nasal mask and a user’s olfactory abilities are mostly limited to the nose (Column 2, Lines 55-60).  This simple relocation of the scent member would be an obvious modification as the nose of the user is primarily sensing the scents coming from the scent member.  It would also be obvious as a user preference as some users would enjoy having stronger scents that are closer to the nose than away from the nose.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Brannon (US 5,538,013) in view of Shigematsu et al. (US 2003/0205231).

However, Shigematsu, of the same field of endeavor, teaches a mask (Abstract) including a support (5, Figs 1-2; 5 supports mask main body 3, Fig 1) with longitudinal and transverse support (5 is shown to have longitudinal and transverse support, Figs 1-2; frame 5 having a stereographical shape, paragraph 0026) to allow the shape of the mask to be maintained and the fitting of the mask to the face can be improved by the inserted frame (paragraph 0007).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the longitudinal and transverse support of Shigematsu to the inner surface of the mask of Brannon and attach the scent pod at an intersection of the longitudinal and transverse support of Shigematsu, as taught by Shigematsu, to allow the shape of the mask to be maintained and the fitting of the mask to the face can be improved by the inserted frame (Shiegematsu: paragraph 0007).  It is obvious for one of ordinary skill in the art to add this extra layer of support on to the mask as way to maintain the mask’s shape.  Having this frame would not hinder the operation of the device as the scent pod would simply be placed over the frame via adhesive.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brannon (US 5,538,013) in view of Tange (US 2014/0189026).

However, Tange, reasonably pertinent to the problem of replacing scent members and being made aware of new scent members, teaches a means of enabling information exchange that involves emitting an aroma (Abstract) including the scent pod (14, Fig 1) is synchronized (terminal device 12 is a smartphone, paragraph 0143; instant messaging system can provide additional information on the aroma such as the popular aroma and today’s lucky aroma, paragraph 0135; additional information include the type of aroma cartridge recommended based on current temperature or weather, paragraph 0259; “ranking” tab displays rank of aromas in order of most frequently used, upon selection of cartridge name, information of aroma cartridge 14 pops up, paragraph 0219; user selects any cartridge names displayed in ranking and then clicks “purchase” button, user can purchase aroma cartridge corresponding to selected cartridge name, paragraph 0220; the scent pod or aroma cartridge is in sync with the mobile device application after the user purchases and begins using the aroma cartridge recommended or suggested in the mobile device application) with a mobile device application (12, Fig 1) to provide a way for users to purchase new scent pods or aroma cartridges via the smartphone based on the user’s preferences (paragraphs 0219 and 0220).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the scent pod correspond and be in sync to a recommended or listed scent pod on a mobile device application, as taught by Tange, to provide 
Regarding Claim 20, Brannon-Tange combination teaches the mobile device application recommends a scent based on an environmental property (Tange: additional information include the type of aroma cartridge recommended based on current temperature or weather, paragraph 0259).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See PTO-892 for art cited of interest including:
Means (US 2012/0090616) is a mask with a scent emitting object that is secured via pliable material.
Martin (US 2011/0155137) is a filtering face-piece respirator with an auxetic mesh that provides further support to the mask shape.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857. The examiner can normally be reached Monday to Thursday 9:00 am-6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T KHONG/Examiner, Art Unit 3785                                                                                                                                                                                            
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785